DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3, 7-8, 10 and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 7-8, the limitation “first longitudinal direction” is indefinite, in context, since it cannot be discerned what configuration contains a first longitudinal direction, wherein only one longitudinal direction exists within a given cross sectional area. For Examination purposes and in accordance with the specification and drawings, “first longitudinal direction” will be interpreted as –first direction --.
Regarding Claim 12, the limitation “second longitudinal direction” is indefinite, in context, since it cannot be discerned what configuration contains a second longitudinal direction, wherein only one longitudinal direction exists within a given cross sectional area. For Examination purposes and in accordance with the specification and drawings, “second longitudinal direction” will be interpreted as –second direction --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 7, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sueoka (US PG Pub. 20100073642) in view of Neeshan et al. (Publication entitled “Numerical study to predict optimal configuration of fin and tube compact heat exchanger with various tube shapes and spatial arrangements”, 092017) in view of Woo (US PG Pub. 20070024814) in view of Dean (Translation of EP1439361A1) in view of Chang et al. (US PG Pub. 20050073658) hereinafter referred to as Dean and Chang.





[AltContent: arrow][AltContent: textbox (L2)]
[AltContent: arrow][AltContent: textbox (L1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    225
    989
    media_image1.png
    Greyscale


Neeshan Figure 2

Regarding Claim 12, Sueoka discloses a heat dissipation module, used for a projector (34), wherein the projector comprises a housing (shown in figure 10) and a heat source (36), 
the housing has an air inlet (air inlet allows for the heat to be dissipated through air flow, as demonstrated in figure 9 regarding the fan), the heat source (36) and the heat dissipation module (4 and 40) are disposed in the housing (shown in figure 10), and the heat dissipation module comprises: 
a plurality of heat dissipation fins (4), wherein the heat dissipation fins (4) are spaced apart from each other and disposed side by side (see figure 10 for the configuration of the fins (4)), 
a gas flow passageway is formed between two adjacent heat dissipation fins (shown in figure 10, wherein the gas flow passageway flows in between the fins (4) to dissipate heat from the heat pipes (40), see para. 71), the gas flow passageway has an inlet end and an outlet end (as demonstrated in figure 10, the inlet and outlet exist at the 
a plurality of heat pipes (40), wherein each of the heat pipes is threaded through the heat dissipation fins along an extension direction (shown in figure 10, being a lateral direction), the heat pipes are spaced apart from each other (shown in figure 10), 
a length in a first direction of each of the heat pipes is L1 (shown in figure 10, as being the direction into the page) and a length in a second direction of each of the heat pipes is L2 (shown in figure 10, as being the vertical direction) in a cross section of each of the heat pipes perpendicular to the extension direction (as shown in figure 10), the first direction is in any direction from the inlet end toward the outlet end (shown in figure 10, as being the direction into the page), the second longitudinal direction is perpendicular to the first longitudinal direction (as shown in figure 10, the heat pipe has an opening for working fluid in the previously proffered directions, wherein the direction into the page and the vertical direction are perpendicular from one another). Although Sueoka discloses heat dissipation being performed within a projector with a fan, Sueoka fails to explicitly disclose the heat dissipation module is located between the air inlet and the heat source.
Woo also drawn to a heat dissipation system for a projector, teaches the heat dissipation module (35, 10 and 41) is located between the air inlet (80) and the heat source (51, 61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Sueoka with the heat dissipation module being located between the air inlet and the heat source, as taught by Woo, the 
Although Sueoka discloses heat pipes with multiple dimensions (the heat pipes exist in three-dimensional space and therefore have dimensions in multiple directions), Sueoka fails to disclose L1 > L2.
Neeshan, also drawn to pipes for heat exchange having a gas flow over said pipes, teaches L1 > L2 (see annotated figure 2 above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Sueoka with L1 > L2, as taught by Neeshan, the motivation being to produce less pressure drop in relating to the passing airflow while also increasing the heat transfer coefficient.         
Further, although Sueoka teaches heat pipes, Sueoka fails to disclose the air inlet of the housing is provided with a grid structure to form a plurality of air intake passageways, a diversion direction of the air intake passageways and a grid direction of the grid structure are parallel to the first direction of the heat pipes, and the diversion direction of the air intake passageways, the grid direction of the grid structure and the first direction of the heat pipes incline to the bottom surface of the housing.
Dean, also drawn to a heat exchanger having tubes containing a first dimension being larger than a second dimension, teaches the air inlet (shown in figure 2, being the inlet containing the wind guiding plates (130)) of the housing (140) is provided with a grid structure to form a plurality of air intake passageways (shown in figure 2), a a plurality of wind guiding plate 130 disposed on a supporting frame 140 to guide the wind from a fan system 150 to a direction in parallel with the slop of the streamline tubes to insure that the wind flow will be passing through the surface of the streamline tubes smoothly”, Para. 15), and the diversion direction of the air intake passageways, the grid direction of the grid structure and the first direction of the pipes incline to the bottom surface of the housing (as shown in figure 2 of Dean, wherein the air passages are aligned with the pipes by the wind guiding plates (130)). Further, Chang teaches that it is well known to incline metal sheets at a vent of a projector (shown in figure 2C), the motivation being to mask or block the light from inside the projector from reaching the exterior, which may impede the clarity of the projection currently taking place or decrease the ability for a user to view the ongoing projection.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Sueoka with the air inlet of the housing is provided with a grid structure to form a plurality of air intake passageways, a diversion direction of the air intake passageways and a grid direction of the grid structure are parallel to the first direction of the heat pipes, and the diversion direction of the air intake passageways, the grid direction of the grid structure and the first direction of the heat pipes incline to the bottom surface of the housing, as taught by Dean and Chang, the motivation being to maintain an increased heat transfer through the utilization of a streamlined tube shape relative to the airflow thereby increasing the efficiency of the 
Regarding Claim 13, a modified Sueoka further teaches the projector further comprises a fan (as shown in figure 9), however the embodiment of figure 10 of Sueoka fails to disclose the fan is disposed at a side of the heat source away from the heat dissipation module.
Figure 7 of Sueoka teaches the fan (shown in figure 7) is disposed at a side of the heat source away from the heat dissipation module (shown in figure 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the embodiment of figure 10 of Sueoka with the fan being disposed at a side of the heat source away from the heat dissipation module, as taught by figure 7 of Neeshan, the motivation being to allow for minimal resistance in producing airflow within the projector for cooling the heat generating components, thereby allowing for increased efficiency and increased cooling rates or to allow for increased cooling rates in directing airflow to the heat generating component.
Neeshan, also drawn to pipes for heat exchange having a gas flow over said pipes, teaches L1 > L2 (see annotated figure 2 above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Sueoka with L1 > L2, as taught by Neeshan, the motivation being to produce less pressure drop in relating to the passing airflow while also increasing the heat transfer coefficient.         
Regarding Claim 2, a modified Sueoka further teaches 1 > L2/L1 > 0.05 (shown in figure 2 of Neeshan, whereas the minor axis radius is 3.345 and the major axis radius is 7).
Regarding Claim 3, a modified Sueoka further teaches the cross section is oval (shown in figure 2 of Neeshan).
Regarding Claim 7, a modified Sueoka further teaches the first longitudinal direction of the heat pipes (shown in annotated figure 2 of Neeshan) is perpendicular to the inlet end. Sueoka discloses the inlet end being situated at the end of the adjacent fins forming the airflow paths, whereas Neeshan teaches the first longitudinal direction and the airflow traveling parallel to the first longitudinal direction, see figures 1 and 2 of Neeshan). Therefore, a modified Sueoka having the oval shape of Neeshan and airflow direction meets the aforementioned claim limitations.
Regarding Claim 8, a modified Sueoka teaches the first longitudinal direction of the heat pipes is not perpendicular to the inlet end (previously taught by Dean and Chang in the rejection of Claim 12, wherein the pipes are angled).
Regarding Claim 10, a modified Sueoka further teaches the heat pipes are arranged in a row (as shown in figure 10 of Sueoka).

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763